Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161434(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JODE INVESTMENTS, LLC, CLUB GOLF                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PROPERTIES, LLC, and CLUB GOLF                                                                       Megan K. Cavanagh,
  INVESTORS, LLC,                                                                                                       Justices

            Plaintiffs/Counterdefendants-
            Appellees,
                                                                    SC: 161434
  v                                                                 COA: 346403
                                                                    Macomb CC: 2011-000291-CB
  BURNING TREE PROPERTIES, LLC,
  BURNING TREE INVESTORS, LLC,
  SIMONE MAURO, SALVATORE
  DIMERCURIO, and SERGIO GESUALE,
           Defendants/Counterplaintiffs/
           Third Party Plaintiffs-Appellants,
  and

  ANTHONY MARROCCO and ANTHONY
  FANELLI,
             Third-Party Defendants-
             Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of appellants to extend the time for filing
  their reply is GRANTED. The reply submitted on July 24, 2020, is accepted as timely
  filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 16, 2020
                                                                               Clerk